Citation Nr: 0332692	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  01-04 116 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back disability, 
claimed as chronic low back pain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to July 
1999.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in May 2000, which, among other things, awarded service 
connection for residuals of an in-service left shoulder 
injury, assigning a 10 percent disability rating, and denied 
service connection for chronic back pain.  The veteran 
perfected an appeal with respect to two issues concerning the 
evaluation assigned for left shoulder disability residuals 
and service connection for back pain.  In August 2001, the 
Board determined that the 10 percent rating assigned to the 
left shoulder disability was appropriate, but remanded the 
issue of service connection for chronic back pain for further 
evidentiary development.  The issue for the Board now is 
whether service connection is warranted for a back 
disability, claimed as chronic low back pain.     


FINDINGS OF FACT

1.  Upon entrance into service, the veteran's musculoskeletal 
system, including the spine, was determined to be "normal" 
based upon a clinical examination.

2.  The veteran was treated for a complaint about "mid back 
pain" approximately one and one-half years into service.  

3.  The veteran currently complains of chronic low back pain.  
There is objective medical evidence of disc compression in 
the veteran's lumbar spine, with normal findings in the 
cervical spine. 




CONCLUSION OF LAW

A disability of the back, claimed as chronic low back pain, 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5106, 5107 (West 2002).  This law 
eliminated the requirement that a claim be "well-grounded," 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  There is no issue in this case 
as to providing an appropriate application form, or as to the 
completeness of the application.  The May 2000 rating 
decision and the January 2001 Statement of the Case (SOC) 
informed the veteran of the information and evidence needed 
to substantiate his claim.  The Board is of the opinion that 
the discussion in the rating decision and the SOC complied 
with the VA's notification requirements consistent with VCAA.  
See Board remand order dated in August 2001.  The 
Supplemental Statement of the Case (SSOC) issued in March 
2003, which set forth the VA's regulations concerning the 
duty to assist, and a letter dated in June 2003, which 
explained what the VCAA requires of VA with respect to the 
duty to assist and that the ultimate responsibility to 
substantiate the claim belongs to the veteran, further 
reinforced the prior VCAA notification.  The Board 
accordingly concludes that VA has fulfilled its duty-to-
notify obligations consistent with the VCAA and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  This duty has been satisfied.  
In particular, it is noted that records of all treatment 
cited by the veteran, including those pertaining to treatment 
by private medical professionals, have been sought and 
obtained by the RO.  The veteran's service medicals are in 
the claim folder.  Further, the Board notes that, in August 
2003, approximately five months after the issuance of the 
SSOC, the veteran's representative stated, on the veteran's 
behalf, that the evidentiary development directed by the 
Board in its August 2001 remand order apparently has been 
addressed, and expressed the desire to have the claim 
reviewed by the Board.
    
In light of the findings above, the Board is of the opinion 
that all reasonable efforts to secure and develop the 
evidence that is necessary for an equitable disposition of 
the matter on appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to establish a claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  

On another VCAA-related matter, the Board notes that the RO's 
May 2000 rating decision denied the claim at issue on the 
basis that the claim was not "well-grounded."  The "well-
grounded claim" requirement was eliminated with the 
enactment of VCAA.  The RO did not re-evaluate the claim and 
issue another rating decision based on post-VCAA law.  
Nonetheless, the failure to do so is not prejudicial to the 
veteran in this case because the Board's decision below is a 
decision independent of the RO's May 2000 rating decision and 
is based upon a review of the entire record.  

In view of the foregoing, the Board concludes that a decision 
on the merits at this time does not violate the VCAA, nor 
violate the veteran's due process rights under Bernard v. 
Brown, 4 Vet. App. 384 (1993).   
II.  Service Connection for a Back Disability, Claimed as 
Chronic Low Back Pain

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  As a general matter, service connection for a 
disability is focused upon facts, as shown by evidence: (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service; and (3) a relationship or 
nexus between the current disability and any injury or 
disease incurred during service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 (1993); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).

Service connection may be granted on a presumptive basis for 
certain chronic disabilities when that disability is 
manifested to a compensable degree within a year after 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309 
(2003).  However, back disabilities of the type at issue in 
this case are not within the categories of chronic 
disabilities for which presumptive service connection is 
permitted under 38 C.F.R. §§ 3.307 and 3.309.  

In this case, the veteran maintains that he "pulled muscles 
and landed hard on 2 airborne ops" during service.  See May 
1999 statement submitted in support of his claim.  Later, in 
the December 2000 notice of disagreement and at the 
videoconference hearing in Atlanta on June 2001, the veteran 
again stated his belief that his current back problems are 
attributable to airplane jumps performed in service.  Form 
DD-214 indicates that the veteran served as a parachute 
rigger for over two and one-half years during active duty in 
the Army.    

The Board has reviewed the veteran's service medical records.  
In an "Applicant Medical Prescreening Form" dated in May 
1996, approximately two months before the veteran entered 
active duty, the veteran affirmatively denied "[b]ack 
trouble."  Similarly, in a "Report of Medical History" 
dated in May 1996 completed for enlistment purposes, the 
veteran specifically denied "[r]ecurrent back pain," and 
stated that he had never worn back braces or other back 
supports.  He also denied the "[i]nability to perform 
certain motions," and "[i]nability to assume certain 
positions."  A "Report of Medical Examination" dated in 
May 1996 noted "normal" clinical findings for the 
musculoskeletal system, including the spine.  

In late February 1998, approximately one and one-half years 
into service, the veteran reported "mid back pain" and 
tightening in the back that manifested itself after a shower, 
and which purportedly had lasted three days.  Contrary to the 
service medical records showing no back problems upon 
enlistment, the veteran reported treatment by a chiropractor 
for a "compressed disk" five years before, indicating a 
pre-existing back problem of some type.  See "Screening Note 
of Acute Medical Care" dated in February 1998.  There is 
nothing else in the service medical records concerning the 
veteran's back.  There is no separation examination report.                           

The Board also has reviewed post-service evidence.  A report 
from ReSurgens Medical Care, Inc. (ReSurgens) dated in 
December 1999 indicates that the veteran reported a low back 
injury some time between 1997 and 1998.  He reported constant 
pain, weakness, fatigue, lack of endurance, and stiffness in 
the lower back.  The examiner noted in the report that the 
veteran's lumbar spine is "within normal limits," and that 
there was "no pain, muscle spasm, weakness, tenderness or 
fatigue."  Flexion of the lumbar spine was noted at 95 
degrees; extension was at 35 degrees; right and left lateral 
movements were at 40 degrees; and right and left rotations 
were at 35 degrees.  As for the cervical spine, the report 
noted "no painful motion, no tenderness, and no muscle 
spasm."  The range of motion for the cervical spine was 65 
degrees on flexion; 50 degrees on extension; 40 degrees on 
right and left lateral flexion; and 80 degrees on right and 
left rotation.  
A report discussing X-rays of the veteran's lumbar spine 
taken in December 1999 at Dunwoody Medical Center (Dunwoody) 
noted that the veteran's lumbar spine is "normally aligned 
with preservation of vertebral bodies and disc spaces.  No 
fracture or dislocation is appreciated.  No destructive bony 
lesion is noted."  Apparently referring to the lumbar spine 
X-ray taken at Dunwoody, the ReSurgens report noted that the 
"X-ray of the lumbar spine is negative."  The ReSurgens 
examiner concluded that because there are no objective 
findings for the lower back, a "diagnosis cannot be 
confirmed."  (The radiological study at Dunwoody and 
examination at ReSurgens apparently took place at the RO's 
request as part of a VA "compensation and pension" 
examination.  See January 2001 SOC.)  

Finally, the record contains a back examination report dated 
in December 2000 (the medical professional's signature on the 
report is illegible).  This report notes "decreased disc 
height" in the posterior inferior of the L3-L4 of the spine, 
with a "slight decrease of IVF space L4-L5."  As for the 
lumbar spine range of motion, the report noted findings of 90 
degrees for flexion and 30 degrees for extension (apparently 
with some pain noted for both); and 25 of the standard 30 
degrees for left and right rotation, with some stiffness.  

The evidence demonstrates subjective complaints of chronic 
pain in the lower back.  As for objective medical findings, 
there is manifestation of some disc compression in the 
veteran's lumbar spine.  However, neither in-service nor 
post-service medical evidence provides a causal nexus between 
service and the claimed disability.  The only evidence on 
causal nexus is the veteran's own accounting of the trauma to 
his back allegedly resulting from airplane jumps.  In sum, 
there is no medical evidence in the record that directly 
links service to any back (cervical or lumbar spine) 
disability, disease, or disorder.  

Notwithstanding the lack of medical evidence dispositive on 
service connection, the Board cannot ignore evidence 
indicating that the veteran's back was evaluated as 
"normal" upon entrance, but that he experienced "mid back 
pain" in service.  Further complicating the analysis is the 
veteran's own statement in service that he had pre-existing 
"disk compression."  In sum, the evidence in this case does 
not permit a conclusive finding based upon medical evidence 
as to whether a back disability pre-existed service or 
whether the disability now claimed is directly attributable 
to service.  Moreover, the Board is not qualified to render a 
medical determination as to whether the back pain noted in 
service could have been a symptom of a pre-existing, but 
active, condition that manifested itself or became aggravated 
during service.  Taking into account the benefit of the doubt 
that must be given to the veteran where there is an 
approximate balance of evidence in favor of and against the 
claim (see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102)), the 
Board finds that the veteran is entitled to service 
connection for the claimed disability.  


ORDER

Service connection for a back disability (claimed as chronic 
low back pain) is granted.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



